  Case 17-28121             Doc 37         Filed 07/26/19 Entered 07/26/19 12:49:58                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: SAMSIDEEN D QUADRI                                            ) Case No. 17 B 28121
                                                                  )
                                                    debtor        ) Chapter 13
                                                                  )
                                                                  ) Judge: JACK B SCHMETTERER



                                                     NOTICE OF MOTION



   SAMSIDEEN D QUADRI                                                       DAVID M SIEGEL
                                                                            via Clerk's ECF noticing procedures
   3125 ALEXANDER CRESENT
   FLOSSMOOR, IL 60422

   Please take notice that on August 07, 2019 at 10:00 am my designee or I will appear before the Honorable
   Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on July 26,
   2019.



                                                                                     /s/ Tom Vaughn



                          TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO TURNOVER
                                   TAX RETURN AND REFUND TO TRUSTEE



   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On September 20, 2017 the Debtor filed a petition and/or plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan confirmed on January 24, 2018, provided for tax refunds over $1200.00 to be
      turned over to the trustee each year.

   3. The trustee has not received the tax return or transcript, and/or tax refund for 2018.

   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1307 (c) (6).



                                                                                     Respectfully submitted,

                                                                                     /s/ Tom Vaughn



   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
